[Cite as In re Estate of Alsfelder, 2014-Ohio-3568.]
              IN THE COURT OF APPEALS
          FIRST APPELLATE DISTRICT OF OHIO
               HAMILTON COUNTY, OHIO



IN RE: ESTATE OF KATHERINE F. :                              APPEAL NO. C-140062
ALSFELDER                                                    TRIAL NO. 2010000140

                                                 :               O P I N I O N.




Appeal From: Hamilton County Court of Common Pleas, Probate Division

Judgment Appealed From Is: Appeal Dismissed

Date of Judgment Entry on Appeal: August 20, 2014


The Blessing Law Firm, William H. Blessing and Angela L. Blessing, for Appellant
Hartge Smith Nonwoven, LLC.,

Graydon Head & Ritchey LLP, Harry J. Finke IV and Bianca E. Gracanin, and Taft
Stettinius & Hollister LLP and Julia B. Meister, for Appellees/Co-Executors Cathy
Alsfelder and Sally Alsfelder.




Please note: this case has been removed from the accelerated calendar.
                       OHIO FIRST DISTRICT COURT OF APPEALS




Per Curiam.

          {¶1}    This is an appeal from the probate court’s judgment that awarded fees to

the co-executors’ attorneys. The probate court issued a decision in which it awarded

attorney fees related to a will-contest action and ordered that the fees be paid solely out

of one beneficiary’s distributive share of the estate proceeds. We do not decide whether

the court erred in its allocation of the fees, because the court’s order is not a final

appealable order. We therefore dismiss the appeal.

          {¶2}    Our review is limited to final orders. “An order of a court is a final,

appealable order only if the requirements of both Civ.R. 54(B), if applicable, and R.C.

2505.02 are met.”       Chef Italiano Corp. v. Kent State Univ., 44 Ohio St. 3d 86, 541
N.E.2d 64 (1989), syllabus. In this case, the court awarded the attorney fees, and stated

that “[t]he hearing on the Application of the Co-Executors for Extraordinary Fiduciary

Fees * * * and [t]he hearing on the Application of the Co-Executors as to total attorney

fees payable to Graydon Head & Ritchey LLP [are] continued in progress.” The order

was not a final appealable order because it did not determine the underlying estate

action or affect a substantial right. See R.C. 2505.02(B).      We therefore dismiss the

appeal.

                                                                        Appeal dismissed.


H ILDEBRANDT , P.J., F ISCHER and D E W INE , JJ.


Please note:

          The court has recorded its own entry on the date of the release of this opinion.




                                             2